t c memo united_states tax_court brian hammernik petitioner v commissioner of internal revenue respondent docket no filed date brian hammernik pro_se richard charles grosenick and laurie b downs for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a final appeals determination allowing only partial relief for under sec_6015 the issue for decision is whether petitioner is entitled to full relief under sec_6015 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in wisconsin in petitioner was married to pamela hammernik hammernik because of a decline in his manufacturing business petitioner withdrew dollar_figure from his personal retirement account that year to pay bills petitioner and hammernik filed a joint federal tax_return for on form_1040 u s individual_income_tax_return they reported the retirement_funds as taxable_income but did not pay the dollar_figure of tax shown as owed on the return on or around date the divorce between hammernik and petitioner was finalized in the divorce decree both parties were held equally responsible for their debt to the internal_revenue_service irs petitioner completed and filed form_8857 request for innocent spouse relief which the irs received on date in an attachment to his request for relief petitioner explained that he had already paid more than his half of the irs debt and that he would like to be relieved of responsibility for hammernik’s share under the divorce petitioner did not provide to the irs any bank records or other documentation reflecting that he had set_aside funds intended for the payment of his federal_income_tax liability the irs considered petitioner’s request for relief on date the irs office of appeals appeals sent to petitioner a final appeals determination determining that he was entitled to partial relief of dollar_figure for appeals denied petitioner relief on the remainder of the irs debt because that portion was attributable to his retirement account withdrawal opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a spouse seeking relief from joint_and_several_liability may follow procedures established in sec_6015 if the disputed liability involves nonpayment of taxes shown on a joint_return the only relief available is under sec_6015 see 120_tc_137 sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either this court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 the requesting spouse bears the burden_of_proof with respect to relief under sec_6015 id citing rule a as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for equitable relief from joint_and_several_liability these procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 see generally reilly-casey v commissioner tcmemo_2013_292 the court recognizes the use of these procedures in reviewing a sec_6015 determination see washington v commissioner t c pincite reviewing the commissioner’s application of the prescribed guidelines in revproc_2000_15 2000_1_cb_447 a predecessor to revproc_2013_34 supra to qualify for equitable relief from joint_and_several_liability petitioner would first need to meet all of the threshold requirements of revproc_2013_34 sec_4 which he is unable to do one of the seven threshold conditions requires that the income_tax_liability from which relief is sought be attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies see revproc_2013_34 sec_4 i r b pincite here the income in issue is petitioner’s personal retirement account funds--which are not attributable to hammernik however there are exceptions to this attributable to the nonrequesting spouse condition and petitioner appears to raise one such exception the irs will consider granting relief regardless of whether the underpayment is attributable to the requesting spouse if the requesting spouse did not know and had no reason to know that funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit id sec_4 c the irs may grant relief only to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse id at trial petitioner stated that when he withdrew his retirement account funds he had set_aside money to pay for the taxes due on them and that hammernik absconded with this designated money however petitioner also stated that he and hammernik put the designated money in their checking account and that when divorce became a concern he reviewed the account to discover that most of the designated money had been withdrawn by hammernik he then withdrew the remaining designated money out of the account but decided to redeposit it when hammernik objected she then allegedly withdrew that money as well petitioner therefore knew that funds were being withdrawn by hammernik moreover petitioner was unable to corroborate his allegation that the money was actually set_aside for the payment of his tax_liability he failed to provide any bank records or other documentation to either the irs during the administrative process or to the court at trial on the entire record we conclude that petitioner is not entitled to relief pursuant to sec_6015 from his joint_and_several tax_liability for we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
